Cas 4:19-cv-04018-SOH Document 28-1              Filed 12/17/19 Page 1 of 4 PagelD #: 141




 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                 WESTERN DISTRICT OF ARKANSAS
IO
11 SAMANTHAEDWARDS                                 Case No. 4:19-CV-4018-SOH
   Individuallyi...apd As SPECiAL
12 ADMINISTKATRIX of the ESTATE                    STIPULATED PROTECTIVE
   of WILLIAM BOBBY WRAY                           ORDER
13 EDWARDS~eceased, and ARLEIGH
   ORAYCE EuWARDt Deceased; and
14 as PARENT and NEX1 FRIEND for
   PEYTON HALE, a Minor,
15
                        Plaintiff,
16
              V.
17
     ERICJAMESCORNELLTHOMAS
18 and MCELROY TRUCK LINES, INC.,
19                     Defendants.
20
21            Based upon the stipulation and agreement of the Plaintiffs and Defendants
22 (collectively "Parties") and SmartDrive Systems, Inc. ("SDSI"), the Court orders as
23 follows:
24            (1)      "SDSI Confidential Documents" shall mean any and all documents
25 produced by SDSI to the Parties that contain the private, confidential, proprietary,
26 trade secret and/or protected personal or financial information of SDSI or SDSI's
27 employees or agents. SDSI will place the words "CONFIDENTIAL - SUBJECT
28 TO PROTECTIVE ORDER" at the top of each page of such documents produced to
     lEOAL:10797-0001/13356219.I                                      Case No. 4:l9-CV-4018-SOH
Cas 4:19-cv-04018-SOH Document 28-1                    Filed 12/17/19 Page 2 of 4 PagelD #: 142




     1 so indicate the confidential nature of the document.
  2              (2)      The Parties, including the Parties counsel, shall use the SDSI
  3 Confidential Documents only for purposes of this case, Case No. 4:19-CV-4018-
  4 SOH.
  5              (3)      The Parties, and their counsel shall only disclose SDSI Confidential
 6 Documents to: (a) Parties to this case, including any officers, and in-house counsel
 7 of any party to the extent reasonably necessary for purposes of prosecuting or
 8 defending this case; (b) the Parties counsel of record in this case; (c) the Parties
 9 counsel's support staff, legal assistants or employees of the Parties counsel of record
10 who are necessary to assist in prosecuting or defending this case; and (d) the Parties
11 experts and consultants, so long as the experts and consultants agree to be bound by
12 the terms of this Stipulated Protective Order before being provided with SDSI
13 Confidential Documents.
14              (4)       Any SDSI Confidential Documents disclosed in any pleading, motion,
15 deposition transcript, brief, exhibit, or other filing with the Court shall be
16 maintained under seal. If SDSI Confidential Documents are used in any filing they
17 should be delivered in hard copy to the Clerk's Office for filing under seal and
18 where the SDSI Confidential Documents belong in the filing it should be replaced
19 with a slip sheet appropriately labeled "UNDER SEAL" to indicate the exhibits or
20 other materials have been omitted in their entirety from the public filing.
21              (5)       At the conclusion of this case, including the appeals, counsel for the
22 Parties, as well as the Parties experts and/or consultants, shall take all reasonable
23 steps necessary to destroy all copies of SDSI Confidential Documents.
24 Ill
25 Ill
26 I I I
27 Ill
28 Ill
       LEOAL:10797-0001/133S6219.I
                                                      -2-                     Case No. 4:19-CV-4018-SOH
Cas 4:19-cv-04018-SOH Document 28-1                 Filed 12/17/19 Page 3 of 4 PagelD #: 143




 I           (6)         Nothing in this Order shall prevent the Parties or SDSI from seeking
 2 modification of this Order at any time as to specific matters designated SDSI
 3 Confidential Documents or to remove such documents from the application of this
 4 Order.
 5           IT IS SO ORDERED.
 6 DATED:            '   J::-- f~ _,, l q
 7
 8
 9
                                                                          EOFTHE
10                                                         UNITED STATE D STRICT
                                                           COURT WESTERN DISTRICT OF
11
                                                           ARKANSAS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     LEOAL:10797-0001/13356219.I                     -3-                   Case No. 4:19-CV-4018-SOH
Ca    4:19-cv-04018-SOH Document 28-1       Filed 12/17/19 Page 4 of 4 PagelD #: 144




 I APPROVED, ACCEPTED AND AGREED:
 2
 3 Jeremy McNabb, Esq.
   Denise Reid Hoggard, Esq.
 4
   RAINWATER HOLT & SEXTON P.A.
 5 P.O. Box 17250
 6
 7
   Little Rock, AR 2222
   Phone: (800    4-4~              ~  Jj
10
11 Gregory Jones, Esq.
   WRlGHT LINDSEY & JENNINGS LLP
12
   200 West Capitol Ave., Suite 2300
13 Little Rock, AR 72201
   Phone: (501) 371-0808
14
15
     Todd Wooten, Esq.
16 DOVER DIXON HORNE PLLC
   425 West Capitol, Suite 3700
17
   Little Rock, AR 72201
18 Phone: (501) 375-9151
19
20
     Attorneys for Defendants
21
22 J. Paul Lewis, Esq.
   WOOD, SMITH, HENNING & BERMAN, LLP
23
   501 W. Broadway, Suite 1200
24 San Diego, CA 92101
25 Phone: (619) 849-4900
26         .$~
21 'Attorney for SmartDrive Systems, Inc.
28
     LEGAL:10797-llOOl/13356219.1           -4-                  Case No. 4:19-CV-4018·SOH
Mike Jones

From:                             Greg Jones <GJones@wU.com>
Sent:                             Wednesday, December 18, 2019 10:11 AM
To:                               Mike Jones
Cc:                               Denise Reid Hoggard; Jeremy McNabb; TWooten@DDH.Law
Subject:                          RE: Edwards v McElroy 19-4018
Attachments:                      image001.png



Mr Jones
  This protective order relates to the Rule 30(b)(6) deposition of SmartDrive's representative and the 7 categories of
materials that the representative is asked to produce. On behalf of the Defendants, so long as it is understood that the
term "SDSI Confidential Documents" refers to all of the materials that SDSl's witness will be producing at tomorrow's
deposition, then we have no objection to entry of the Protective Order.
  Thanks
Greg Jones.

Sent from my iPhone

On Dec 18, 2019, at 7:54 AM, Mike Jones <Mike_Jones@arwd.uscourts.gov<mailto:Mike_Jones@arwd.uscourts.gov»
wrote:

As of now, the Motion for Protective Order has not been referred to Judge Bryant.

Mike Jones
Law Clerk
Hon. Barry Bryant
United States Magistrate Judge
500 North State Line Blvd., Room 202
870-773-2005

From: Denise Reid Hoggard <hoggard@rainfirm.com<mailto:hoggard@rainfirm.com»
Sent: Tuesday, December 17, 2019 4:51 PM
To: Mike Jones <Mike_Jones@arwd.uscourts.gov<mailto:Mike_Jones@arwd.uscourts.gov»; Jeremy McNabb
<mcnabb@rainfirm.com<mailto:mcnabb@rainfirm.com>>; gjones@wlj.com<mailto:gjones@wlj.com>;
TWooten@DDH.Law<mailto:TWooten@DDH.Law>
Subject: RE: Edwards v McElroy 19-4018

Also wanting to bring to the Court's attention the Motion for Protective Order filed today. SmartDrive has requested the
protective order be entered prior to providing information which may otherwise be confidential or proprietary

<image00l.png>

From: Mike Jones [mailto:Mike_Jones@arwd.uscourts.gov]
Sent: Tuesday, December 17, 2019 2:57 PM
To: Denise Reid Hoggard <hoggard@rainfirm.com<mailto:hoggard@rainfirm.com»; Jeremy McNabb
<mcnabb@rainfirm.com<mailto:mcnabb@rainfirm.com>>; gjones@wlj.com<mailto:gjones@wlj.com>;
TWooten@DDH.Law<mailto:TWooten@DDH.Law>
Subject: Edwards v McElroy 19-4018


                                                            1
